DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response an application filed on 07/25/2019.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement filed 07/25/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because date information is missing for the NPL document, cited no.2.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1-2, 6, 12, 14 and 19 are objected to because of the following informalities:  

In Claim 1,

Line 3, it is suggested to amend “nitric acid, isopropanol” to “a nitric acid, an isopropanol” in order to ensure proper antecedent basis.
Line 8, it is suggested to amend “silver nitrate” to “a silver nitrate” in order ensure proper antecedent basis.

In Claim 2,
Line 3, it is suggested to amend “spent” to “spent alumina-based catalyst” in order to provide clarity in the claim.

In Claim 6,
Line 1, it is suggested to amend “room temperature” to “a room temperature” in order to ensure proper antecedent basis.

In Claim 12,
Line 1, it is suggested to amend “the titrant solution has a silver nitrate” to “the silver nitrate of the titrant solution has a” in order to provide clarity in the claim and to ensure proper antecedent basis.

In Claim 14,

Line 8, it is suggested to amend “silver nitrate” to “a silver nitrate” in order ensure proper antecedent basis.

In Claim 19,
Line 3, it is suggested to amend “spent” to “spent alumina-based catalyst” in order to provide clarity in the claim.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.       Claims 14 are rejected 35 U.S.C. 103 as being unpatentable over JOP (NPL: “Total Chloride in Alumina and Silica-Alumina Catalysts by Microwave Digestion and Potentiometric Titration”, UOP a Honeywell company,  UOP Method 291-15, 9 pages, November 24, 2015, IDS cited reference by applicant) in view of Garoff et al (US PGPUB No.: 2003/0008769 A1, IDS cited reference by applicant).

As per Claims 14-16, 19, JOP (‘NPL) discloses a method for determining the total inorganic chloride content of fresh or spent alumina and silica-alumina based catalysts (meets also claim 19) or catalyst supports which comprising  steps of combining the sulfuric acid (i.e., acid), fresh or spent alumina and silica-alumina based catalyst sample (reads on limitation of combining and dissolving a strong acid and the alumina-based catalyst forming homogenized mixture).  
JOP (NPL) further discloses if promoter metals that are present such as Pt, Pd, etc., the metals are reduced with magnesium and the chloride is determined potentiometrically by titration with silver nitrate solution using silver-silver chloride indicating electrode system by titrating the sample with 0.1 N silver nitrate at titration rate of about 2.5 mL/min using moderately fasting stirring rate and as the endpoint reaches, reduce the titration rate to approximately 0.1 mL/min and if chloride levels below 0.05 mass%, titrate with 0.01 N silver nitrate (reads on the claimed limitation of taking conductivity measurement of homogenized mixture using pair of electrode (i.e., electrode system), introducing titrant solution comprising silver nitrate to the homogenized mixture that precipitate of silver chlorides is formed and determining the chloride concentration of the homogenized mixture based on the conductivity measurement of the homogenized mixture).  Chloride content of the fresh or spent alumina and silica-alumina based catalyst sample is determined based on chloride concentration of the homogenized mixture (see pages 1-9, reads on claimed limitation of determining the chloride content of the alumina-based catalyst based on chloride concentration of the homogenized mixture).

	JOP (NPL) does not explicitly disclose or suggest alumina-based catalyst is dissolved in a second solvent.

	However, Garoff discloses a method for preparing  catalyst comprising reacting a magnesium hydrocarbyloxy compound with a  chlorine containg compound of alumina (i.e., AlCl3, paragraphs 0026-0034, 0039, 0071) dissolved in mixture of nitric acid (considered as acid, meets also claim 15-16) and hydrofluoric acid (considered as solvent, paragraph 0071) and chloride was determined, after dissolution in dilute sulphuric acid, by potentiometric titration with a standard silver nitrate solution.

	Given JOP (NPL) and Garoff are both directed to method for preparing catalyst and chloride is determined by potentiometric titration with silver nitrate solution, It would have been obvious to one of the ordinary skill in the art at before the effective filing date of applicant invention to utilize the alumina-based catalyst dissolved in solvent (i.e., hydrofluoric acid) of Garoff with JOP (NPL) which provides improved properties and process for obtaining homogeneous catalyst product (paragraphs 0005 and 0011 of Garoff).

Allowable Subject Matter
7. 	Claims 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8. 	Claims 1-13 would be allowable after applicant overcome with all the claim objections set forth above in this Office action.

The present claims are allowable over the closest prior art taught by JOP (NPL: “Total Chloride in Alumina and Silica-Alumina Catalysts by Microwave Digestion and Potentiometric Titration”, UOP a Honeywell company,  UOP Method 291-15, 9 pages, November 24, 2015, IDS cited reference by applicant) and Garoff et al (US PGPUB No.: 2003/0008769 A1, IDS reference cited by applicant).

JOP (NPL) discloses a method for determining a chloride content of an alumina-based catalyst (i.e., fresh or spent alumina and silica-alumina based catalysts) used for catalytic reforming, the method comprising the steps of: 
the alumina- based catalyst is dissolved in the acid (i.e., sulfuric acid) to form a homogenized mixture, wherein the alumina-based catalyst includes chloride;
taking a conductivity measurement of the homogenized mixture using a pair of electrodes; 
introducing a titrant solution comprising silver nitrate to the homogenized mixture such that a precipitate of silver chloride is formed; 
determining a chloride concentration of the homogenized mixture based on the conductivity measurement of the homogenized mixture; and 
determining the chloride content of the alumina-based catalyst based on the chloride concentration of the homogenized mixture (see pages 1-9).

However, JOP (NPL) does not disclose or suggest  a method comprising the steps of: combining a nitric acid, an isopropanol and the alumina-based catalyst such that the alumina-based catalyst is dissolved in the nitric acid and isopropanol to form a homogenized mixture. 

            Garoff discloses a method for preparing  catalyst comprising the alumina-based catalyst (paragraph 0039) is dissolved in nitric acid to form a homogenized mixture wherein the alumina-based catalyst includes chloride (paragraphs 0026-0034, 0039, 0071),
introducing a titrant solution comprising a silver nitrate,
determining chloride concentration (i.e.,  by potentiometric titration with a standard silver nitrate solution, paragraph 0071).

	Garoff does not disclose or suggest a method for determining a chloride content of an alumina-based catalyst (i.e., fresh or spent alumina and silica-alumina based catalysts) used for catalytic reforming, the method comprising the steps of: 
combining isopropanol and the alumina- based catalyst such that the alumina-based catalyst is dissolved in isopropanol to form a homogenized mixture;
taking a conductivity measurement of the homogenized mixture using a pair of electrodes; 
introducing a titrant solution such that a precipitate of silver chloride is formed; 
determining a chloride concentration of the homogenized mixture based on the conductivity measurement of the homogenized mixture; and 
  determining the chloride content of the alumina-based catalyst based on the chloride concentration of the homogenized mixture.

Thus, it is clear JOP (NPL) and Garoff, either alone or in combination, do not disclose or suggest the present invention.

In light of above, the present claims 1-13 would be allowable after applicant overcomes with all the claim objections as set forth above.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        04/28/2022